400



OFFICE   OF   THE   AlTORNEY    GENERAL   OF TEXAS

                       AUSTIN
SonorableBerttord,h6dnlrtmtw,      Pago 2


          Wubuotlw     8 of Sutioa 15 of Art1010f   of
     the Tuar Liauor   ControlAot ~~o+i(Loo
                                          ia MH     aI


                  8twr Pwmlt.
           g*Paokago            A okagostore
       lgrrdtdlallldhoriso thr holrrtheroor
                                 r
       tol --




                                                         .
                                                                    402


HonorableBert     lord,   MmlaLtra$oo,   Pam )




      ago storeo~ntwootlotlua&          the VlolatloasZ
      tklrpartioular       uotloa nlatbg to l *alar t
      *oloMle?
           a0.  l l l
                      .



          Tha Prtaa Uqrror aoatrolBoard or it6   laiatrtntor,
may, after notioe rab hearing oraooltJhe penitoi l pwmlttas
uaiurtha Tuar LiquorUotttroiAot ior dolatlon of any $TO-
Tlrloaor the Aui. SW Sabdlvidun 2 of Sootloxt 12 oi Artl-
el. 666, Ywnoa'a Anaotat.4     Poti 80&a.
                         Toxa~ar
          Sootloo 12a of Aelolo 666, ‘I.rnoa’r AalwJtRt.4 Texas
PwW    &do, lot8 out tlkrpreoedurefor oanoollatloa.
          SIO aatloeioateo OS So&ion 11 of Artlol*666,
Y. A. P. 0.. wa,ooa8trud in tJu oaeo of !Sra4loy
                                              tr Toxa8
LlqasrGo&xv1 Board,106 8+ W, (2)300. We quotehoa the
oourtfa 0pSsioz1au fol.low~t
              "SuoaLoa12 0




      110uu     18~110~ rrader




                                                                .
                                                                404




         .A uholoealsdoslo~b 8plrltuour   liq~ore18
        rho make0uad wile to puroharero
     0110                               pa-08    or
     quuMtlu    fw the tupo~ a? trade oc ,bo  xv-
            The Uetlaoton
                        f between the *MO&~ 3
     r3x* *!a aho 'xotull  dwlor' dooanot d&4
     apen the qsuatitrmlitOr l
                             ltherl"
             tb, raw ot Raliloi. stat0       TM uomdrdoa 394
so. $60,561,239U~.~&hol&S that uio~Mloro?b&o&                   .
aal hag. br uaufeeturm 80 emra or ooaeanws, nd Irr
ruelo,   bat   ?br as0 0s ooa8uaptioa     wore a08 %holomlo
aelM”  dthaa      a0  Alabama  Sal00  44,  nosldthst8is44 rho
brmlaaZ%or tuo.~fhavohedoom rwalavaltU.
          A; polatod oat la your lottr? tho   holderot 8
macage eton   pudt    authorize8 tke hof@x thoroof Wr
          w0u 09 or mm~u3ca~0a prek8~s at rrtlll
     to oouwer ?or of? pos12ers ooaauaptioa
                                         oalyaad
     la tmbrekea
               puhagreaad wbxoloaueatria4x8
                                         only.~*
r        .



                                                                                                   405

xonorabloBert fwa, Aalslnhtrator,                              Pa@ 6


                W* thbk           the aoqpM.nt           6r aotiu          quoted fn
lettar is d0r~0u~~. Thle                      netfu       inak4d 0s arrirrut              +ur
                                                                                         I@”
    o&r&g      thut     Uho 84& ua8 aot rde                    4* rotall      to the ooneuw
lr fop 0rr-prdtt0  0onuwapUoa only more4  plea&etha rti-
donor rhioh rot&l raieo l grls8 hole proeuaptloa that the
    88lewar not 80 mado. 10 thinkthe ooaplalat                                und aotlr4
p.            otEther            cad epeoltioally             and a??lrarrtl+oly         ohargr
             e,     .
                The oomplaist           u(L notleo qwt@d Ir, pm
                                                         lottw wo
th3ak 14       eenemh4t          utr$4gew      te the dtmtioa
                                                    o? a oempldst
    e h u g ia gl   germonwith ualnmful poeerrdoa of liuhtea gal-
lom8o?rbseke~iaa~tqtite     k 4 0eenW uwt  la eo w&                                             a -o .
t&oooapltiat
           ehoor(L
                 buga th4 7 theparm8 ia dx7turltory
m&4-’               poeeeeee4       wJd*key      ior     Uo     perpoe*     at     68h     tb
~~Vlh& kbothoomp&lt&e la th4tuhile    thomatturple~Ued
 af&ht  oamfitutea dolatian o? law th   do-not ablot*
(0
 1 a0n4
      l?                mar@4 robattab&o pruus@ gloser
                m ti:OU# nUthe OpLnfOathatthe p?OO?4#??9~~
bsroro the lcledaietrator                or    Bow&       sh0ul4      bo   basei
vu16 60 laint. 1s the wapf*lnt    bt not100iu rla- amedal-
4 dhfu&      th8hthe bw00r 00~1480t em mi84,
      L. we; thaxofora,hoLathat   tha abow notioo aatlooa-
~iu4fiji8 hftw~       4rrr0tb 48d that ~0 ~ui6 0~08 0s
oaaosl&~Sloa w                  be based thenoar
           I? a’vulid ump&iat                          aad aotloe is drawa we thlak
kita proof aan)lonmI Sa pur                    1Mtat       woald be aaple to ewtria
a, saao*Uation.   The ddnlrtntw                            18 the trlor or t&e ?aotel